DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 4 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Wossner et al. (US4482036).
Regarding claim 1, Wossner et al. discloses a cylinder (12) filled with working fluid (fig 1); a piston (26) provided in the cylinder in a freely slidable manner, the piston being configured to partition an interior of the cylinder into an extension-side chamber and a contraction-side chamber (fig 1, 22/22b); a piston rod (20) inserted into the cylinder so as to be able to move into and out of the cylinder (fig 1), the piston rod being connected to the piston (fig 1); a bearing unit (figs 2-4) having a bearing (36) and a bearing holding member (16) provided with a through hole (at 36) into which the bearing is inserted, the bearing being configured such that the piston rod is brought into sliding contact with an inner circumference of the bearing (fig 1-2); a seal unit (42) having a seal member (42a) configured to prevent leakage of the working fluid by being brought into sliding contact with an outer circumference of the piston rod (col. 3) and a seal holding member (at least 42b and/or 40b) configured to hold the seal member (fig 2); and a pressure chamber (at least 50 and/or 40) provided between the seal unit (42) and the bearing unit (16, fig 2), wherein the bearing holding member (16)  is provided with a communicating passage (54), the communicating passage (54) being configured to guide the working fluid in the extension-side chamber (22/22d) to the pressure chamber (50 at least via 22/24 and 52 and col. 3, ,lines 30-end), the seal holding member has: a seal accommodating portion (at least between 42ba and 42a) configured to accommodate the seal member (figs 2-4); and an insertion hole through which the piston rod is inserted (fig 2, at least at 42a), the seal member is pressed against an outer circumferential surface of the piston rod and the seal accommodating portion by working-fluid pressure in the extension-side chamber guided to the pressure chamber (col 3. And fig 2), and the bearing (36) is provided such that a first end surface of the bearing (36) facing the seal member matches an aperture plane (at least at 16c) of the through hole of the bearing holding member (fig 2, at 16c) or such that the first end surface of the bearing projects out from the aperture plane of the through hole.
Regarding claim 2, Wossner et al. discloses an elastically deformable rebound cushion (fig 1, unnumbered element near reference numeral 12) provided on the outer circumference of the piston rod (20), the rebound cushion being configured to come into contact with the bearing holding member when the piston rod is in a most-extended state (when 20 is extended or moved up), wherein a second end surface of the bearing is positioned inside the through hole in an axial direction (figs 2-4).
	Regarding claim 4, Wossner et al. discloses wherein the seal holding member (42/40) has a support portion (40) configured to support the seal member in an axial direction (fig 2), and the insertion hole is formed in the support portion (fig 2 at 42a).
	Claim(s) 1-3 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Yamaguchi (JP2011214639).
Regarding claim 1, Yamaguchi discloses a cylinder (2) filled with working fluid (Applicant provided English translation); a piston (9) provided in the cylinder in a freely slidable manner, the piston being configured to partition an interior of the cylinder into an extension-side chamber and a contraction-side chamber (fig 1, 8); a piston rod (10) inserted into the cylinder so as to be able to move into and out of the cylinder (fig 1), the piston rod being connected to the piston (fig 1); a bearing unit (fig 2) having a bearing (32) and a bearing holding member (3) provided with a through hole (at 32) into which the bearing is inserted, the bearing being configured such that the piston rod is brought into sliding contact with an inner circumference of the bearing (fig 1-2); a seal unit (4) having a seal member (18) configured to prevent leakage of the working fluid by being brought into sliding contact with an outer circumference of the piston rod (English abstract) and a seal holding member (at least 4 and/or 17) configured to hold the seal member (fig 2); and a pressure chamber (at least 8c) provided between the seal unit (4) and the bearing unit (3, fig 2), wherein the bearing holding member (3)  is provided with a communicating passage (35), the communicating passage (35) being configured to guide the working fluid in the extension-side chamber (8) to the pressure chamber (8c), the seal holding member has: a seal accommodating portion (at least 4, at or near 163) configured to accommodate the seal member (figs 1-2); and an insertion hole through which the piston rod is inserted (fig 2, at least at 10), the seal member (18) is pressed against an outer circumferential surface of the piston rod and the seal accommodating portion by working-fluid pressure in the extension-side chamber guided to the pressure chamber (fig 2, English abstract), and the bearing (32) is provided such that a first end surface of the bearing (32) facing the seal member matches an aperture plane (at least at middle portion of 3) of the through hole of the bearing holding member (fig 2) or such that the first end surface of the bearing projects out from the aperture plane of the through hole.
Regarding claim 2, Yamaguchi  discloses an elastically deformable rebound cushion (fig 1, unnumbered element near reference numeral 8A) provided on the outer circumference of the piston rod (10), the rebound cushion being configured to come into contact with the bearing holding member when the piston rod is in a most-extended state (when 10 is extended or moved up), wherein a second end surface of the bearing is positioned inside the through hole in an axial direction (figs 1-2).
	Regarding claim 3, Yamaguchi discloses wherein the through hole has: a large-diameter portion into which the bearing is inserted (at or near 32); and a small-diameter portion (curled in portions at the distal ends of 32) provided on the rebound cushion side relative to the large-diameter portion, the small-diameter portion having an inner diameter smaller than an inner diameter of the large-diameter portion (see annotated fig 2 below wherein the inner lower periphery of 3 hooks under the bottom ends of 32).
	
    PNG
    media_image1.png
    356
    461
    media_image1.png
    Greyscale




	Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.H/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657